DETAILED ACTION
This is a Final Office Action responsive to Applicant’s reply filed 07/14/2021.
Claims 21-40 are pending.

Response to Amendment
Applicant has amended the claims to include new limitations necessitating new search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 27, 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (U.S. Pat. 9,443,365) in view of Bryla et al. (US 2012/0169453).


receive, from one or more sensors of a home automation system in an armed state, feedback associated with a user of the home automation system (3, 302-314, Fig. 1 “108” corresponds to sensor); 
determine, by a controller of the home automation system, a location of the user of the home automation system relative to a barrier of a home being monitored by the home automation system based at least in part on the received feedback from the one or more sensors, the location of the user relative to the barrier of the home indicating whether the user is authorized to access the barrier (col. 2, lines 35-44, col. 4, lines 51-67, col. 11, lines 42-lines 45 of col. 12, col. 7, lines 33-39); 
determine whether to permit a change in a locking mechanism of the barrier based in part on the feedback from the one or more sensors and the determined location of the user relative to the barrier of the home indicating whether the user is authorized to access the barrier (col. 2, lines 48-59, col. 4, lines 51-67, col. 11, lines 42-lines 45 of col. 12, col. 7, lines 33-39). 
Ahearn does not specifically disclose: maintain the armed state of the home automation system.  
However, Ahearn discloses an electronic reader associated with an electronic lock (Abstract). Based on a position of a reader device one or more functions with 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that the lock is armed when it is maintained in a locked position by the system when the user passes through the door. The door is also locked prior to it being accessed and only unlocks when the credentials allow a user to access a restricted area.
	Ahearn does not specifically disclose: a first location or a second location of the user relative to the barrier and that the user is authorized to access the barrier from the first location and unauthorized to access the barrier when the user is in the second location and changing the locking mechanism accordingly.
	However, Bryla discloses: a first location or a second location of the user relative to the barrier and that the user is authorized to access the barrier from the first location and unauthorized to access the barrier when the user is in the second location and changing the locking mechanism accordingly ([0009], the exterior is the second location, the inside is the first location).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bryla to ensure that unauthorized persons from the exterior side and allow a person from inside to exit the secure area which prevents people from becoming trapped in an emergency after power has failed.


With respect to claim 23, Ahearn discloses: wherein determining the identity of the user is based at least in part on one or more identifiers associated with the user (Abstract).  

With respect to claim 24, Ahearn discloses: wherein determining whether to permit a change in the locking mechanism of the barrier includes: unlocking the locking mechanism if the user is located inside or outside the home and is identified as an authorized person; and maintaining the barrier locked if the user is located inside or outside the home and is identified as an unauthorized person (col. 2, lines 48-61, col. 7, lines 44-67, Fig. 4, 6, col. 10, lines 21-27).  

With respect to claim 26, Bryla discloses: wherein determining the first location of the user or the second location includes determining whether the user is inside or outside of the home, determining on which side of the barrier the user is positioned, or a combination thereof ([0009]).  

With respect to claim 27, Ahearn discloses: wherein the barrier is one of a door or a window of the home, and the change in the locking mechanism includes locking or unlocking the locking mechanism to control opening of the door or window (Fig. 4, col. 10, lines 13-20).  

With respect to claim 30, Ahearn discloses: wherein determining whether to permit a change in the locking mechanism of the barrier includes unlocking the locking mechanism if the user is inside the home (col. 12, lines 33-57).  

With respect to claim 31, Ahearn discloses: wherein determining a location of a user includes receiving signals from at least one of a touch sensor, a voice recognition sensor, a motion sensor, and an optical sensor (col. 9, lines 33-43).  

With respect to claim 32, it recites similar limitations as claim 31 and is therefore rejected under the same citations and rationale. Furthermore Ahearn discloses determine an identity of the user (Fig. 3, 320).

With respect to claim 33, it recites similar limitations as claim 24 and is therefore rejected under the same citations and rationale. 

With respect to claim 34, it recites similar limitations as claim 26 and is therefore rejected under the same citations and rationale. 

With respect to claim 35, Ahearn discloses: wherein determining an identity of the user includes receiving a signal from an electronic device carried by the user (Abstract).  



With respect to claim 37, it recites similar limitations as claim 21 and is therefore rejected under the same citations and rationale. Furthermore Ahearn discloses determine an identity of the user (Fig. 3, 320).

With respect to claim 38, Ahearn discloses: unlocking a locking mechanism of the barrier when the user is identified as an authorized user (col. 2 lines 48-61, col. 7 lines 44-67 Fig. 4, Fig. 6); and locking the locking mechanism when the user is identified as an unauthorized user (col. 7, lines 44-52, col. 10, line 27, the lock will remain locked).  

With respect to claim 39, Ahearn discloses: unlocking a locking mechanism of the barrier when the user is determined to be located on one side of the barrier (col. 2 lines 48-61, col. 7 lines 44-67 Fig. 4, Fig. 6); and locking the locking mechanism when the user is determined to be located on an opposite side of the barrier (col. 4, lines 53-55).  


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (U.S. Pat. 9,443,365) in view of Bryla et al. (US 2012/0169453) in view of Yarwood (US 3790944)

However, Yardwood discloses: generate an alarm when the user is identified as an unauthorized person and attempts to open the barrier from outside of the home (col. 2 lines 1-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the techniques of sounding an alarm when an unauthorized person attempts to open a door/window  to increase security of the home.

Claims 28, 29, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (U.S. Pat. 9,443,365) in view of Bryla et al. (US 2012/0169453)in view of Schmidt (DE102013103535 A 1)

With respect to claim 28, Ahearn does not specifically disclose: wherein determining the first location of the user or the second location of the user includes determining one or more intent factors of the user.  
	However, Schmidt discloses: wherein determining the first location of the user or the second location of the user includes determining one or more intent factors of the user ([0016], [0044]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a touch sensor in the door handle to 

With respect to claim 29, Schmidt discloses: wherein determining the intent factors of the user comprises determining whether the user is touching an inside handle used to control opening the barrier or an outside handle used to control opening of the barrier ([0016], [0044]).  

With respect to claim 40, Schmidt discloses: wherein determining a location of the user includes determining use of a handle assembly used to open the barrier (id.).

Response to Arguments
Applicant alleges that Ahearn does not disclose feedback from a sensor because Ahearn’s reader 108 is only inputting credentials. Examiner, respectfully, disagrees. A sensor is merely a device or module that detects events and sends the information to other modules/devices/electronics. In this regard, the reader functions very much like a sensor. It detects the credential information, and sends the information to the processing system (see e.g., col. 2, lines 52-53, Ahearn). Furthermore, it acts as a motion sensor because a gesture made by the user using the mobile device includes motion of the device itself, and after said gesture/motion, the credentials are received by the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WISSAM RASHID/
Primary Examiner, Art Unit 2195